Citation Nr: 1032231	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-06 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected human immunodeficiency virus (HIV) with anxiety 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to December 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which, in pertinent part, established service connection for HIV 
with anxiety and depression, and assigned thereto an initial 
rating of 10 percent, effective December 10, 2004.  The Veteran 
appealed, contending that a higher initial rating is warranted.  
He did not disagree with the effective date assigned for the 
establishment of service connection.

The RO in Waco, Texas, currently has jurisdiction over the 
Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2008.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately the Board finds it necessary to again remand the 
Veteran's claim for an increased rating for his service-connected 
HIV with anxiety and depression for additional development.  The 
Board previously remanded the Veteran's claim in February 2009.

The Board finds that remand is necessary to afford the Veteran 
with another opportunity to attend a VA mental disorders 
examination.  Pursuant to the Board's February 2009 remand, the 
RO scheduled the Veteran for two VA examinations in September and 
October 2009 for which he failed to appear.  The prior remand 
instruction specifically stated that, in the event the Veteran 
does not report, documentation must be obtained which shows that 
notice scheduling the examination was sent to the last known 
address.  Unfortunately, copies of the examination notices have 
not been associated with the claims file; nor is there anything 
else in the claims file indicating that the VA Medical Center 
sent the notices to the last known address.  The Board is 
obligated by law to ensure compliance with its directives, as 
well as those of the appellate courts.  Where the remand orders 
of the Board or the courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

As the Veteran failed to appear for his last scheduled VA 
examinations, he is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  If he fails to report for a scheduled examination, 
without good cause, his claim will be decided based on the 
evidence of record, which may be insufficient to render a 
favorable decision.  38 C.F.R. § 3.655(a) and (b).  

Furthermore, the Board notes that the record indicates that there 
is likely outstanding VA treatment records that have not been 
associated with the file.  The Veteran has indicated that he 
receives treatment at the VA medical facility in Austin, Texas, 
for both his HIV and psychiatric disorders.  Prior VA treatment 
records show that he is seen regularly for his psychiatric 
problems and also at least yearly for his HIV.  It has been 
almost two years since the last treatment record was associated 
with the file (September 2008).  VA records are considered part 
of the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, upon remand, VA treatment records from October 2008 to 
the present should be obtained, both outpatient and inpatient.

The Board also notes that the Veteran has alleged that he should 
either get a separate rating for his psychiatric disorders (see 
Notice of Disagreement) or that he should get a higher rating for 
his service-connected HIV with anxiety and depression because of 
the severity of his psychiatric disorders (see VA Form 9).  It is 
necessary to at least obtain a medical opinion as to whether the 
Veteran's anxiety and depressive disorders are related to his HIV 
or are separate and distinct therefrom but related to service.  
It would also be helpful to know if any of the Veteran's symptoms 
are related to any nonservice-connected psychiatric disorder 
(including bipolar disorder or a personality disorder).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's medical records, both 
outpatient and inpatient, from the Central 
Texas Veterans Health Care System from 
October 2008 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

2.	After any additional evidence has been 
obtained, the Veteran should be scheduled for 
a VA mental disorders examination.  A 
complete rationale for any opinions expressed 
must be given.  

The examiner should provide a diagnosis of 
each psychiatric disorder found and set forth 
in the report an accurate and fully 
descriptive assessment of all psychiatric 
symptoms.  The examiner should also identify 
any Axis II diagnoses after conducting any 
necessary tests.  If multiple disorders (Axis 
I and/or Axis II) are identified, the 
examiner should indicate what symptoms are 
the result of each disorder identified, to 
the extent possible.  If the examiner is 
unable to sort out the symptoms among the 
various diagnoses, he/she should so indicate 
in the report providing a rationale as to 
why.  

The examiner should also provide an opinion 
whether each Axis I disorder identified is 
related to (either caused or aggravated by) 
the Veteran's service-connected HIV or 
whether it is due to another etiology.  If a 
disorder is found to not be related to the 
Veteran's HIV, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder is related 
to the Veteran's military service.  

If the Veteran fails to report for the 
examination, the examiner is requested to 
provide the opinion requested in the 
preceding paragraph after conducting a full 
review of the Veteran's claims file.  
Specifically, the examiner is asked to 
address the Veteran's contention that his 
anxiety and depression are separate and 
distinct from his HIV.  If the examiner is 
not able to provide the requested opinion 
without resort to mere speculation, he/she 
should so state and provide a rationale as to 
why.

3.	Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


